DETAILED ACTION
This Office action is regarding Applicant's claims filed 23 November 2021 to a prior Office action.  Claims 1-2, 5-6, 8-10 and 21-27 are pending.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an e-mail correspondence with Carl T. Reed (Reg. No. 45,454) on 23 November 2021.  
AMENDMENTS TO THE CLAIMS
Per Examiner’s Amendment, this listing of claims will replace all prior versions of the claims in the present application:

Listing of Claims: 

1.	(Currently Amended) A method for performing a data protection operation for a database, the method comprising:
setting parameters related to changes in the database, the parameters including a minimum value, a maximum value, and an interval value, wherein each of the parameters relates to modified pages in the database;
querying the database to determine a change value for the database, wherein the change value is a modified page count that identifies a number of pages that have changes in the database; and
performing a differential backup or a full backup based on an evaluation of the change value relative to the parameters, wherein the differential backup is performed:
when the change value exceeds the minimum value and is below a combination of the minimum value and the interval value, and 
when the change value exceeds a combination of the minimum value and the interval value and is below the maximum value. 

2.	(Original) The method of claim 1, further comprising not performing a differential backup when the change value is less than the minimum value.

3.	(Cancelled) 

4.	(Cancelled) 

5.	(Currently Amended) The method of claim 1, further comprising performing a full backup when the change value exceeds the maximum value.

6.	(Currently Amended) The method of claim 1, further comprising querying the database repeatedly to determine a current value of the change value.

7.	(Cancelled) 

8.	(Original) The method of claim 1, further comprising performing a differential backup when the change value is greater than a last differential backup page count plus the interval value and the change value is less than the maximum value.

9.	(Original) The method of claim 1, further comprising sending a trigger to a backup server to perform the differential backup or the full backup based on the evaluation.

10.	(Original) The method of claim 9, further comprising scheduling a workorder to perform the full backup or the differential backup.   
 
11-20.	(Cancelled) 

21.	(New)	A non-transitory computer readable medium comprising instructions for executing a method for performing a data protection operation for a database, the method comprising:
setting parameters related to changes in the database, the parameters including a minimum value, a maximum value, and an interval value, wherein each of the parameters relates to modified pages in the database;
querying the database to determine a change value for the database, wherein the change value is a modified page count that identifies a number of pages that have changes in the database; and
performing a differential backup or a full backup based on an evaluation of the change value relative to the parameters, wherein the differential backup is performed:
when the change value exceeds the minimum value and is below a combination of the minimum value and the interval value, and 
when the change value exceeds a combination of the minimum value and the interval value and is below the maximum value.

22.	(New) The non-transitory computer readable medium of claim 21, further comprising not performing a differential backup when the change value is less than the minimum value.

23.	(New) The non-transitory computer readable medium of claim 21, further comprising performing a full backup when the change value exceeds the maximum value.

24.	(New) The non-transitory computer readable medium of claim 21, further comprising querying the database repeatedly to determine a current value of the change value.

25.	(New) The non-transitory computer readable medium of claim 21, further comprising performing a differential backup when the change value is greater than a last differential backup page count plus the interval value and the change value is less than the maximum value.

26.	(New) The non-transitory computer readable medium of claim 21, further comprising sending a trigger to a backup server to perform the differential backup or the full backup based on the evaluation.

27.	(New) The non-transitory computer readable medium of claim 26, further comprising scheduling a workorder to perform the full backup or the differential backup.   
 

Allowable Subject Matter
Claims 1-2, 5-6, 8-10 and 21-27 are allowed, as presented on 23 November 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1 and 21, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1 and 21 of:
“setting parameters related to changes in the database, the parameters including a minimum value, a maximum value, and an interval value, wherein each of the parameters relates to modified pages in the database;
querying the database to determine a change value for the database, wherein the change value is a modified page count that identifies a number of pages that have changes in the database; and
performing a differential backup or a full backup based on an evaluation of the change value relative to the parameters, wherein the differential backup is performed:
when the change value exceeds the minimum value and is below a combination of the minimum value and the interval value, and 
when the change value exceeds a combination of the minimum value and the interval value and is below the maximum value”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/24/2021	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161